Affirming.
Pancake  Canfield sued Herman Smith for $956.88 upon an alleged paving contract. The court directed a verdict for the defendant, and they have appealed. In 1924 Pancake  Canfield were paving Pond Run Road in Raceland, Ky., under private contracts made with various property owners. Smith had property on both sides of this road. These pavers paved this property without having any contract directly with Smith, but upon what they testify was a contract made with Smith through his father-in-law, I.N. Fritz. They introduced Fritz in an effort to prove his agency for Smith, but he denied being Smith's agent, and testified he told them not to pave in front of Smith's property. They had no other evidence. The court properly directed a verdict for Smith.
The judgment is affirmed.